OPINION — AG — IN AN OPINION DATED DECEMBER 27, 1965 (OPINION NO. 65-426) ADDRESSED TO THIS OFFICE, THE ATTORNEY GENERAL HELD THAT IN ADDITION TO THE $1.00 FEE MENTIONED IN 68 O.S. 1965 Supp., 24316 [68-24316] THE COUNTY TREASURER SHOULD COLLECT A FEE OF $0.25 "FOR EACH CERTIFICATE IN SALE OF LAND" SET FORTH IN 28 O.S. 1961 43 [28-43] AND ALSO SAID TREASURER SHOULD COLLECT A FEE OF $0.50 FOR THE COUNTY CLERK AS SET FORTH IN 28 O.S. 1961 34 [28-34], QUESTION: SHOULD THE ABOVE MENTIONED FEES IN AMOUNT OF $1.75 BE ADDED TO AND INCLUDED IN THE DELINQUENT TAXES, INTEREST, PENALTY AND COST TO BE PAID BY THE ORIGINAL OWNER, OR PERSON HAVING SUFFICIENT INTEREST THEREIN TO REDEEM, FOR REDEMPTION OF SUCH LAND FROM SALE? — AFFIRMATIVE. (BURCK BAILEY)